Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 12/14/2020.
Claims 1, 5 – 8, 11, 13, and 17 – 20 have been amended.
Claims 1 – 20 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) dated, 08/21/2018, 4/30/2020, 9/28/2020, and 11/17/2020 have been received and considered.

Response to Arguments
Applicant’s arguments filed on 12/14/2020 with respect to claims 1 – 20 have been fully considered but they are not persuasive. On p. 9 Applicant stated that “Gedam only generally discloses the comparison of monitored performance metrics to a threshold, which does not teach” the limitations of claim 1.
Examiner respectfully disagrees. The claimed comparison of the processes, services, and applications to the predetermined values is met by a comparative analysis of the monitored values to the predefined thresholds by Gedam. (Gedam, in Para. [249] discloses “The master core may establish a threshold T 715 for a variable, parameter or date value for an entity 710.” Gedam, in Para. [250] discloses “The agent may compare the monitored values to a corresponding threshold TIN. If the monitored value reaches or exceeds the threshold TIN, the core, such as via agent 705, may identify or trigger a potential SNMP trap condition 706A and communicate the trap event via inter core communications 720 to the master core and/or master agent 705N.”). Assignment of a predefined role to the node is met by the assignment of the predefined threshold value/entity to the node in the cluster by Gedam. (Gedam, in Para. [254] discloses “The threshold may comprise a threshold for an entity that is assigned to the multi-core device regardless of the number of cores. The threshold may comprise a threshold of an entity that is assigned to a cluster of device/nodes regardless of the number of nodes in the cluster.”)
Other Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 9, 10, and 13 – 20 are rejected under 35 USC 103 as being unpatentable over Gedam et al. (US 2013/0275582) (hereafter Gedam) and in view of Garcia Morchon et al. (US 2014/0115666) (hereafter Garcia).

Regarding claim 1 Gedam teaches: A computer-implemented method, comprising: identifying a node within a clustered system; (Examiner note: node (i.e. computing device) identification is met by operation of the cluster managing system) (Gedam, in Para. [0052] discloses “the master node provides the functionality required to identify and provide address information associated with a server 106' hosting a requested application.” Gedam, in Para. [0162] discloses “the management component 404a identifies a computing device 100b on which to execute a requested virtual machine 406d and instructs the hypervisor 401b on the identified computing device 100b to execute the identified virtual machine” Gedam, in Para. [0229] discloses “Individual computing devices or appliances may be referred to as nodes of the cluster.” Gedam, in Para. [0236] discloses “the interface master may comprise a router performing equal-cost multi-path (ECMP) routing with next hops configured with appliances or nodes of the cluster” Gedam, in Para. [0240] discloses “an external ECMP router may identify the change in nodes”) comparing processes, services, and applications currently running on the node to predetermined processes, services, and applications that are associated with predetermined roles within the clustered system; (Examiner note: comparing processes running on the node is met by monitoring of incoming and outgoing sets of values at a computing device (i.e. node) and a comparative analysis of the data traffic with the predefined threshold values performed within the pre-developed SNMP, i.e. Simple Network Management Protocol; node identification (comprising its role or functionality) is met by managing system including the ECMP router and by application of the SNMP protocol with relevant threshold assignment) (Gedam, in Para. [0250] discloses “The agent may compare the monitored values to a corresponding threshold T/N. If the monitored value reaches or exceeds the threshold T/N, the core, such as via agent 705, may identify or trigger a potential SNMP trap condition 706A and communicate the trap event via inter core communications 720 to the master core and/or master agent 705N.” Gedam, in Para. [0275] discloses “At step 755, the threshold T is distributed across cores in multi-core system and/or across nodes in a clustered system based on number of cores or nodes, such as by allocating T/N to each core or node.”);
Gedam fails to explicitly teach: assigning one of the predetermined roles to the node, 
based on the comparing; [and setting one or more firewall parameters for the node within the clustered system], based on the predetermined role assigned to the node.
Garcia from the analogous technical field teaches: assigning one of the predetermined roles to the node, (Garcia in para [0041] discloses “the node 10 determines whether the value of the preack received in the message Ml is identical to the result of a predefined function, when inputting parameters received with the message MS”)
based on the comparing; [and setting one or more firewall parameters for the node within the clustered system], based on the predetermined role assigned to the node.
(Examiner note: based on the comparing, i.e. comparing/identifying node characteristics to predetermined values/criteria, Para [0066] is met by working on protocol of node controlling device comprising predetermined information) (Garcia in para [0008] discloses “at least one of the nodes by providing the controlling device with corresponding protocol information, wherein the controlling device requires a predetermined response message from the respective node(s) in order to carry out a next step of the protocol” Garcia in para [0042] discloses “a fingerprint of a software update can be distributed to predetermined target nodes 10 or to all nodes 10 of the network and the nodes 10 can be rebooted in a synchronized manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, in view of the teaching of Garcia which discloses working on a node controlling device protocol comprising predetermined network node values/information in order to improve node management in a cluster network (Garcia, [0008, 0042, 0066])  
Gedam further teaches: and setting one or more firewall parameters for the node within the clustered system (Examiner note: rules/policy engine 236 is responsible for configuration (i.e. setting parameters) of the firewall) (Gedam, in Para. [0104] discloses “the policy engine 236 provides a configuration mechanism to allow a user to identify, specify, define or configure a caching policy.” Gedam, in Para. [0124] discloses “the rules/policy engine 236 comprises one or more application firewall or security control policies for providing protections against various classes and types of web or Internet”).

Regarding claim 2 Gedam teaches: The computer-implemented method of Claim 1, wherein the node is identified in response to an addition of the node to the clustered system (Examiner note: as noted above, node identification (comprising its role or functionality) is met by managing system including the ECMP router and application of the SNMP protocol with relevant threshold assignment) (Gedam, in Para. [0240] discloses “an external ECMP router may identify the change in nodes” Gedam, in Para. [0275] discloses “the threshold T is distributed across cores in multi-core system and/or across nodes in a clustered system based on number of cores or nodes”).

Regarding claim 3 Gedam teaches: The computer-implemented method of Claim 1, wherein the node is identified in response to a failure of another node within the clustered system (Gedam, in Para. [0240] discloses “when a node leaves the cluster (such as on failure, reset, or similar cases), an external ECMP router may identify the change in nodes”).

Regarding claim 4 Gedam teaches: The computer-implemented method of Claim 1, wherein the node is identified in response to an initial deployment of the clustered system (Gedam, in Para. [0162] discloses “the management component 404a identifies a computing device 100b on which to execute a requested virtual machine 406d and instructs the hypervisor 401b on the identified computing device 100b to execute the identified virtual machine” Gedam, in Para. [0237] discloses “appliance cluster 600 may be deployed as a non-intermediary node on a network with clients 102 and servers 106.”).

Regarding claim 6 Gedam teaches:  The computer-implemented method of Claim 1, wherein the firewall parameters include (Examiner note: as noted above rules/policy engine 236 is responsible for configuration (i.e. setting parameters) of the firewall) (Gedam, in Para. [0104] discloses “the policy engine 236 provides a configuration mechanism to allow a user to identify, specify, define or configure a caching policy.” Gedam, in Para. [0124] discloses “the rules/policy engine 236 comprises one or more application firewall or security control policies for providing protections against various classes and types of web or Internet”): an opening and closing of one or more predetermined ports within the clustered system, where the predetermined ports that are opened include ports determined to be necessary for the processes, services (Gedam, in Para. [0094] discloses “the hardware layer 206 includes a processing unit 262 for executing software programs and services, a memory 264 for storing software and data, network ports 266 for transmitting and receiving data over a network, and an encryption processor 260 for performing functions related to Secure Sockets Layer processing of data transmitted and received over the network.”), and applications associated with the predetermined role assigned to the node, and the ports that are closed include ports determined to be not necessary for the processes, services, and applications associated with the predetermined role assigned to the node, and one or more limitations imposed by the firewall (Examiner note: control over roles (i.e. functionality) of application and firewall caused limitations is met by the operations of the appliance 200) (Gedam, in Para. [0113] discloses “the appliance 200 provides one or more of the following services, functionality or operations: SSL VPN connectivity 280, switching/ load balancing 284, Domain Name Service resolution 286, acceleration 288 and an application firewall 290 for communications between one or more clients 102 and one or more servers 106”),
the limitations including allowing only read access through one or more predetermined ports within the clustered system, and allowing access through one or (Examiner note: one or more predetermined ports and addresses management is met by the kernel-level (i.e. OS-level) control and operation of data communication via network ports) (Gedam, in Para. [0108] discloses “integrated packet engine 240, also generally referred to as a packet processing engine or packet engine, is responsible for managing the kernel-level processing of packets received and transmitted by appliance 200 via network ports 266.”).

Regarding claim 9 Gedam teaches: The computer-implemented method of Claim 1, wherein the firewall parameters include (Examiner note: as noted above rules/policy engine 236 is responsible for configuration (i.e. setting parameters) of the firewall) (Gedam, in Para. [0104] discloses “the policy engine 236 provides a configuration mechanism to allow a user to identify, specify, define or configure a caching policy.” Gedam, in Para. [0124] discloses “the rules/policy engine 236 comprises one or more application firewall or security control policies for providing protections against various classes and types of web or Internet”) an opening and closing of one or more predetermined ports within the clustered system (Examiner note: network communication comprises ports management) (Gedam, in Para. [0094] discloses “the hardware layer 206 includes a processing unit 262 for executing software programs and services, a memory 264 for storing software and data, network ports 266 for transmitting and receiving data over a network” Gedam, in Para. [0125] discloses “The application firewall 290 may inspect or analyze any network communication in accordance with the rules or polices of the engine 236”).

Regarding claim 10 Gedam teaches: The computer-implemented method of Claim 1, wherein the firewall parameters include a limiting of data access via one or more predetermined ports within the clustered system (Examiner note: firewall controls network access via the interface) (Gedam, in Para. [0229] discloses “Individual computing devices or appliances may be referred to as nodes of the cluster.” Gedam, in Para. [0132] discloses “The network stack 310 comprises any type and form of interfaces for receiving, obtaining, providing or otherwise accessing any information and data related to network communications of the client 102” Gedam, in Para. [0125] discloses “The application firewall 290 may inspect or analyze any network communication in accordance with the rules or polices of the engine 236”. Gedam, in Para. [0195] discloses “The NIC 552 can in some embodiments be any of the network interface cards or mechanisms described herein. The NIC 552 can have any number of ports.”).

Regarding claim 13, claim 13 discloses a computer program product that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 13 discloses a computer program product that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 13 discloses a computer program product that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 13 discloses a computer program product that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 13 discloses a computer program product that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 1 discloses a method that is substantially equivalent to the combined methods of claims 5 and 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claims 5 and 6 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 13 discloses a computer program product that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Claims 5, 7, and 11 are rejected under 35 USC 103 as being unpatentable over Gedam et al. (US 2013/0275582) (hereafter Gedam), in view of Garcia Morchon et al. (US 2014/0115666) (hereafter Garcia), and in view of Fang (US 2019/0190771 A1) (hereafter Fang).

Regarding claim 5 Gedam teaches:  The computer-implemented method of Claim 1, [wherein the one of the predetermined roles of the node is assigned in response to an initial deployment of the clustered system], and further comprising: identifying a change to the processes, services, and applications currently running on the node in response to a failure of another node within the clustered system, (Gedam, in Para. [0240] discloses “when a node leaves the cluster (such as on failure, reset, or similar cases), an external ECMP router may identify the change in nodes, and may rehash all flows to redistribute traffic.”),
where the node is a backup node for the other node; (Examiner note: making a node as a backup for the other node is a part of the backup service) (Gedam, in Para. [0230] discloses “the cluster may operate as an application server, network storage server, backup service, or any other type of computing device without limitation.”);
Gedam fails to explicitly teach: wherein the one of the predetermined roles of the node [is assigned in response to an initial deployment of the clustered system]
Garcia from the analogous technical field teaches: wherein the one of the predetermined roles of the node (Garcia in para [0041] discloses “the node 10 determines whether the value of the preack received in the message Ml is identical to the result of a predefined function, when inputting parameters received with the message MS”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, in view of the teaching of Garcia which discloses working on a node controlling device protocol comprising predetermined network node values/information in order to improve node management in a cluster network (Garcia, [0041]).
Gedam as modified fails to explicitly teach: is assigned in response to an initial deployment of the clustered system
Fang from the analogous technical field teaches: is assigned in response to an initial deployment of the clustered system
(Examiner note: in response to a deployment of the cluster system is met by the controller node 10 functions comprising the cloud service management of cloud platform, i.e. operation assignments etc.) (Fang in Para. [0007] discloses “The cloud service management method comprises steps: providing a controller node having a cloud service template parser and a management application” Fang in Para. [0011] discloses “A cloud platform 1 can execute a cloud service management method according to one embodiment of the present invention to manage an Internet-based cloud computing service. In general, the cloud platform 1 contains a plurality of nodes respectively having different functions. The nodes may be but is not limited to be a controller node 10, a compute node 12 and a storage node (not shown in the drawing).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia, in view of the teaching of Fang which discloses operation management in a cluster system in order to improve efficiency of the node service management in a system (Feng, [0007, 0011]).
Gedam as modified further teaches: TUC1P427/P201703251US01- 2 -comparing the changed processes, services, and applications currently running on the node to the predetermined processes, services, and applications that are associated with the predetermined roles within the clustered system to determine a second predetermined role of the node; and updating the one or more firewall parameters for the node within the clustered system, based on predetermined role of the node (Examiner note: based on the comparing, i.e. comparing/identifying node characteristics to predetermined values/criteria, Para [0066] is met by working on protocol of node controlling device comprising predetermined information; It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Garcia in para [0008] discloses “at least one of the nodes by providing the controlling device with corresponding protocol information, wherein the controlling device requires a predetermined response message from the respective node(s) in order to carry out a next step of the protocol” Garcia in para [0042] discloses “a fingerprint of a software update can be distributed to predetermined target nodes 10 or to all nodes 10 of the network and the nodes 10 can be rebooted in a synchronized manner.”)

Regarding claim 7 Gedam fails to explicitly teach: The computer-implemented method of Claim 1, wherein the predetermined role [is assigned to the node in response to determining that processes, services and applications currently running on the node match a predetermined number of processes, services and applications linked to the predetermined role within a table].
Garcia from the analogous technical field teaches: The computer-implemented method of Claim 1, wherein the predetermined role (Garcia in para [0041] discloses “the node 10 determines whether the value of the preack received in the message Ml is identical to the result of a predefined function, when inputting parameters received with the message MS”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, in view of the teaching of Garcia which discloses working on a node controlling device protocol comprising predetermined network node values/information in order to improve node management in a cluster network (Garcia, [0041]).
Gedam as modified fails to explicitly teach: is assigned to the node in response to determining that processes, services and applications currently running on the node match a predetermined number of processes, services and applications linked to the predetermined role within a table
Fang from the analogous technical field teaches: is assigned to the node in response to determining that processes, services and applications currently running on the node match a predetermined number of processes, services and applications linked to the predetermined role within a table (Examiner note: a table storing predefined processes, services, applications, Para. [0063] is met by the service management comprising storage node) (Fang in Para. [0007] discloses “The cloud service management method comprises steps: providing a controller node having a cloud service template parser and a management application” Fang in Para. [0011] discloses “A cloud platform 1 can execute a cloud service management method according to one embodiment of the present invention to manage an Internet-based cloud computing service. In general, the cloud platform 1 contains a plurality of nodes respectively having different functions. The nodes may be but is not limited to be a controller node 10, a compute node 12 and a storage node (not shown in the drawing).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia, in view of the teaching of Fang which discloses operation management in a cluster system in order to improve efficiency of the node service management in a system (Feng, [0007, 0011]).

Regarding claim 11 Gedam fails to explicitly teach: The computer-implemented method of Claim 1, wherein the predetermined role assigned to the node is compared to a table to find a matching predetermined role, and predetermined firewall parameters associated with the matching predetermined role are set for the node.
Garcia from the analogous technical field teaches: The computer-implemented method of Claim 1, wherein the predetermined role  (Garcia in para [0041] discloses “the node 10 determines whether the value of the preack received in the message Ml is identical to the result of a predefined function, when inputting parameters received with the message MS”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, in view of the teaching of Garcia which discloses working on a node controlling device protocol comprising predetermined network node values/information in order to improve node management in a cluster network (Garcia, [0041]).
Gedam as modified fails to explicitly teach: assigned to the node is compared to a table to find a matching predetermined role, and predetermined firewall parameters associated with the matching predetermined role are set for the node
Fang from the analogous technical field teaches: assigned to the node is compared to a table to find a matching predetermined role, and predetermined firewall parameters associated with the matching predetermined role are set for the node
(Examiner note: a table storing predefined processes, services, applications, Para. [0063] is met by the service management comprising storage node) (Fang in Para. [0007] discloses “The cloud service management method comprises steps: providing a controller node having a cloud service template parser and a management application” Fang in Para. [0011] discloses “A cloud platform 1 can execute a cloud service management method according to one embodiment of the present invention to manage an Internet-based cloud computing service. In general, the cloud platform 1 contains a plurality of nodes respectively having different functions. The nodes may be but is not limited to be a controller node 10, a compute node 12 and a storage node (not shown in the drawing).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia, in view of the teaching of Fang which discloses operation management in a cluster system in order to improve efficiency of the node service management in a system (Feng, [0007, 0011]).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gedam et al. (US 2013/0275582 A1) (hereafter Gedam), in view of Garcia Morchon et al. (US 2014/0115666) (hereafter Garcia), in view of Fang (US 2019/0190771 A1) (hereafter Fang), and in view of Ago et al. (US 2016/0092570 A1) (hereafter Ago).

Regarding claim 8 Gedam fails to explicitly teach:  The computer-implemented method of Claim 1, wherein the predetermined role assigned to the node is stored as metadata within the node.
Garcia from the analogous technical field teaches: The computer-implemented method of Claim 1, wherein the predetermined role [assigned to the node is stored as metadata within the node.] (Garcia in para [0041] discloses “the node 10 determines whether the value of the preack received in the message Ml is identical to the result of a predefined function, when inputting parameters received with the message MS”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, in view of the teaching of Garcia which discloses working on a node controlling device protocol comprising predetermined network node values/information in order to improve node management in a cluster network (Garcia, [0041]).
Gedam as modified fails to explicitly teach: assigned to the node
Fang from the analogous technical field teaches: assigned to the node 
(Examiner note: assignment to a node is met by the controller node 10 functions comprising the cloud service management of cloud platform, i.e. operation assignments etc.) (Fang in Para. [0007] discloses “The cloud service management method comprises steps: providing a controller node having a cloud service template parser and a management application” Fang in Para. [0011] discloses “A cloud platform 1 can execute a cloud service management method according to one embodiment of the present invention to manage an Internet-based cloud computing service. In general, the cloud platform 1 contains a plurality of nodes respectively having different functions. The nodes may be but is not limited to be a controller node 10, a compute node 12 and a storage node (not shown in the drawing).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia, in view of the teaching of Fang which discloses operation management in a cluster system in order to improve efficiency of the node service management in a system (Feng, [0007, 0011]).
Gedam as modified fails to explicitly teach: is stored as metadata within the node.
Ago from the analogous technical field teaches: is stored as metadata within the node (Examiner note: indexer comprises node characteristics and controls nodes) (Ago, in Para. [0058] discloses “The indexer subsequently associates the determined timestamp with each event at block 204, for example by storing the timestamp as metadata for each event.” Ago, in Para. [0180] discloses “cluster 1600 includes indexers 1604A, 1604B, corresponding data stores 1606A, 1606B, a search head 1608A and a master node 1610A.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia and Fang, in view of the teaching of Ago which discloses storage of the data as metadata in order to improve data management in the system (Ago, [0058, 0180]).

Regarding claim 12 Gedam as modified fails to explicitly teach: The computer-implemented method of Claim 1, wherein the clustered system includes a cloud computing environment.
Ago from the analogous technical field teaches: The computer-implemented method of Claim 1, wherein the clustered system includes a cloud computing environment (Ago, in Para. [0200] discloses “This can include, in at least some embodiments, communicating the configuration information back to the shared storage location through a firewall associated with a cloud-based cluster.” Ago, in Para. [0217] discloses “For example, the functionality may be implemented in part on the computing device 2002 as well as via the platform 2016 that abstracts the functionality of the cloud 2014. As such, cloud-based clusters such as those described above can be provided by platform 2016.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gedam, as modified by Garcia and Fang,  in view of the teaching of Ago which discloses a cloud-based designed cluster in order to improve the functionality of the network (Ago, [0200, 0217]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/V.I.G./Examiner, Art Unit 2431                    

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431